                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ALTRIA CLIENT SERVICES LLC and           )
U.S. SMOKELESS TOBACCO                   )
COMPANY LLC,                             )
                                         )
                      Plaintiffs,        )
       v.                                )              1:20CV472
                                         )
R.J. REYNOLDS VAPOR COMPANY              )
and MODORAL BRANDS, INC.,                )
                                         )
                      Defendants.        )

                               MEMORANDUM OPINION

      This suit arises from a dispute between Plaintiffs Altria Client Services LLC

and U.S. Smokeless Tobacco Company LLC (collectively “Altria”) and Defendants

R.J. Reynolds Vapor Company and Modoral Brands, Inc. (collectively “Reynolds”)

regarding nine of Altria’s patents – each relating either to the design of e-cigarettes

or packaging of tobacco products. The matter is currently before the Court for

claim construction.

                                             I.

      Altria asserts claims for patent infringement against Reynolds relating to

U.S. Patent No. 10,143,242 (‘242 Patent), U.S. Patent No. 10,264,824 (‘824

Patent), U.S. Patent No. 10,299,517 (‘517 Patent), U.S. Patent No. 10,485,269

(‘269 Patent), U.S. Patent No. 10,492,541 (‘541 Patent), U.S. Patent No.

10,588,357 (‘357 Patent), U.S. Patent No. 7,798,319 (‘319 Patent), U.S. Patent

No. 8,458,996 (‘996 Patent), and U.S. Patent No. 8,556,070 (‘070 Patent). The




     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 1 of 26
‘242 Patent and ‘824 Patent are referred to collectively as the “Weigensberg

Patents”. The ‘517 Patent, ‘269 Patent, ‘541 Patent, and ‘357 Patent are referred

to collectively as the “Hawes Patents”. The ‘319 Patent, ‘996 Patent, and ‘070

Patent are referred to collectively as the “Bried Patents”.

      In its Amended Complaint [Doc. #46], Altria alleges that Reynolds has

infringed and is infringing claims 1-6 and 8-9 of the ‘242 Patent; claims 1, 3-7, 9-

10, 12-16, and 18 of the ‘824 Patent; claims 1-3, 5, 7-8, and 10 of the ‘517

Patent; claim 19 of the ‘269 Patent; claim 24 of the ‘541 Patent; claims 1-3, 5, 7-

8, and 10-15 of the ‘357 Patent; claims 17-20, 22-23, and 25-26 of the ‘319

Patent; claims 1, 4, and 5 of the ‘996 Patent; and claims 1-6, 8, 10-22, and 25-28

of the ‘070 Patent.

      The parties submitted opening claim construction briefs and responsive claim

constructive briefs. (See Defs.’ Opening Claim Construction Br. (“Defs.’ Opening

Br.”) [Doc. #52]; Plaintiffs Altria Client Services LLC and U.S. Smokeless Tobacco

Company LLC’s Opening Claim Construction Brief (“Pls.’ Opening Br.”) [Doc. #53];

Plaintiffs Altria Client Services LLC and U.S. Smokeless Tobacco Company LLC’s

Responsive Claim Construction Brief (“Pls.’ Responsive Br.”) [Doc. #55]; Defs.’

Responsive Claim Construction Brief (“Defs.’ Responsive Br.”) [Doc. #56].) First,

Reynolds contends that the terms “non-hermetic seal” in the Bried Patents and

“the cartridge” in the ‘824 Patent are indefinite. Next, the parties seek

construction of the terms “bead” and “continuous bead”, “tobacco product”, and

“connection rim” in the Bried Patents; “air-flow sensor” and “mouthpiece” in the

                                          2



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 2 of 26
Weigensberg Patents; and “front face” and “rear face” in the Hawes Patents.

Atria additionally seeks construction of the phrase “a plurality of electrical contacts

having respective planar surfaces at the upstream end face” in the Hawes Patents,

but Reynolds contends no construction is necessary. A claim construction, or

Markman, hearing was held on April 28, 2021.

                                            II.

      Reynolds’ indefiniteness challenges are addressed first. “[A] patent is invalid

for indefiniteness if its claims, read in light of the specification delineating the

patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 901 (2014) (internal quotations and citation

omitted). “The definiteness requirement, so understood, mandates clarity, while

recognizing that absolute precision is unattainable.” Id. at 910.

                                            A.

      Reynolds contends that the term “non-hermetic seal” in the Bried Patents –

which pertain to packaging – is indefinite. (See, e.g., Defs.’ Opening Br. at 8-10;

Tr. Markman Hearing 22:8- 35:21.) The term is found in claims 17 and 25 of the

‘319 Patent, claim 1 of the ‘996 Patent, and claims 1, 4, 17, 19, and 27 of the

‘070 Patent.

      The parties agree that, for the Bried Patents, a person of ordinary skill in the

art (sometimes referred to as “POSA”) “would have had at least a bachelor’s

degree in material science, packaging science, chemical engineering, food science

                                            3



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 3 of 26
or a similar discipline, and he or she would have had two years of industry

experience in research, development, and/or manufacture of packaging for

consumable products.” (Tr. Markman Hearing 22:14-22.) The parties also agree

that this person “could have perhaps more formal education and less experience or

more experience in the industry and so there can be a balance”. (Id. at 23:3-8.)

          The crux of Reynolds’ argument is as follows: because hermetic seals are

not necessarily perfect seals and the Bried Patents “similarly describe that ‘the

non-hermetic seal can provide a limited amount of gas exchange’ and the use of a

‘non-hermetic seal so that at least some of the evolved gases can escape from the

container to relieve the pressure therein’”, “[a] person seeking to avoid

infringement would not know how much air is permitted to enter or exit.” (Defs.’

Opening Br. at 9 (quoting ‘319 Patent 3:32-33, 3:40-42); see also id. (“There is no

explanation for what a ‘limited’ or ‘some’ amount of gas exchange might mean

with respect to a ‘non-hermetic seal,’ to distinguish such a seal from a ‘hermetic’

seal.”)

          Altria responds that the claims and specification “provide a definite meaning

for the term”, (Pls.’ Opening Br. at 13-14 (citing ‘319 Patent 1:41-48, 2:18-20,

3:32-36, 4:65-5:2, 8:21-24, 9:15-20)); see also Tr. Markman Hearing 35:25-

38:6), and that the “extrinsic evidence confirms that the term ‘non-hermetic’

would have been well understood by a POSA”, (Pls.’ Opening Br. at 13-14). Altria

also notes Reynolds’ apparently contradictory position in its Inter Partes Review

(“IPR”) petitions where it did not argue the term is indefinite. (Id. at 14. But see Tr.

                                             4



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 4 of 26
Markman Hearing 19:20-23 (acknowledging that counsel could not cite any legal

authority about the significance of Reynolds’ differing positions before the IPR and

the Court).)

      As expressed at the Markman hearing, were the term “hermetic seal” in

question, there may very well be a problem of indefiniteness, especially in light of

Reynolds’ proposed definition of that term. (See Tr. Markman Hearing 31:6-21.)

However, the term “non-hermetic seal” as used in the Bried Patents does not

suffer the same fate; the “claims, viewed in light of the specification and

prosecution history, inform those skilled in the art about the scope of the invention

with reasonable certainty”, Nautilus, 572 U.S. at 910. The ‘319 Patent claims a

“tobacco product package device, comprising”, among other things,

      a resilient gasket in engagement with an interior surface of the lid wall
      to provide a moisture barrier and a non-hermetic seal between the lid
      and the container when the lid is secured to the container, the
      resilient gasket abutting with the connection rim of the container
      when the lid is secured to the container, wherein the moisture barrier
      inhibits the migration of moisture to and from the container when the
      lid is secured to the container, and wherein the non-hermetic seal
      permits gas exchange between ambient air and interior space when
      the lid is secured to the container.

(‘319 Patent 20:39-49 (claim 17).) Claim 22 also describes the resilient gasket as

“provid[ing] the non-hermetic seal such that a portion of gases arising from

biological or chemical changes of the organic product stored in the container exit

from the container along a path bordered by the resilient gasket.” (20:66-21:3.)

And, claim 25 describes “the non-hermetic seal [as] permit[ting] venting of

byproduct gases from the container while the lid is releasably engaged with the

                                          5



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 5 of 26
container.” (22:1-3; see also ‘996 Patent (claims 1, 4, 5); ‘707 Patent (claims 1,

2, 4, 11, 12, 16, 17, 19, 20, 27).) A person of ordinary skill in the art would,

with reasonable certainty, understand that the non-hermetic seal allows an

interchange of gases while being a moisture barrier.

      The specification confirms this understanding. For example,

      the gasket of the tobacco product package device can be arranged
      between a container and a lid to provide a non-hermetic seal. In such
      circumstances, the non-hermetic seal can provide a limited amount of
      gas exchange with the ambient air while maintaining control over the
      egress of moisture, volatile flavors, or both (from the orally consumed
      tobacco product) out of the container. For example, in some
      embodiments, the container may retain some natural organic products
      that can at least partially change (biologically or chemically) during the
      product shelf life (when the lid is not opened), thereby raising the
      gaseous pressure in the container. The tobacco product package
      device can provide the non-hermetic seal so that at least some of the
      evolved gases can escape from the container to relieve the pressure
      therein. In addition, the non-hermetic seal may permit a limited
      amount of air (e.g., including oxygen) to ingress into the container,
      thereby reducing oxidation of the material therein. . . . Moreover, the
      gasket can provide the aforementioned gas exchange while continuing
      to provide the moisture barrier for improved control over the egress of
      the moisture from the moist snuff tobacco product (or the ingress of
      moisture into the dry tobacco products).

(‘319 Patent 3:30-55; see also, e.g., id. 1:41-48, 2:19-20, 4:65-5:2, 5:57-6:16,

7:19-36, 8:12-30; see generally ‘996 Patent, ‘070 Patent.) While Reynolds argues

that a person of ordinary skill in the art would not know how much gas is

exchanged through the non-hermetic seal and, therefore, the term is indefinite, the

Supreme Court “recogniz[es] that absolute precision is unattainable,” Nautilus,

Inc., 572 U.S. at 910.




                                          6



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 6 of 26
                                          B.

      Reynolds also contends that the term “the cartridge” in claims 1 and 10 of

the ‘824 Patent is indefinite. (Defs.’ Opening Br. at 28-30; Tr. Markman Hearing

8:3-12:10.) For the Weigensberg Patents, the parties agree that a person of

ordinary skill in the art “is someone with at least a bachelor’s degree in mechanical

engineering, electrical engineering, chemistry or physics or related fields, with

several years of relevant industry experience, and that such person of ordinary skill

in the art would have been familiar with electrically powered vaporizing articles,

their components or the underlying technologies.” (Tr. Markman Hearing 108:6-

109:3.)

      Reynolds’ argument is that there is no antecedent basis for the reference to

the cartridge because, for example, claim 1 recites a “cartridge assembly” and a

“cartridge portion” but no recitation of “a cartridge” or any cartridge to which “the

cartridge” would refer. (Defs.’ Opening Br. at 28-29 (citing In re Downing, 754 F.

App’x 988, 996 (Fed. Cir. 2018) & Bushnell Hawthorne, LLC v. Cisco Sys., Inc.,

813 F. App’x 522, 526 (Fed. Cir. 2020)).) And, according to Reynolds, “the

cartridge” in claim 10 lacks an antecedent basis for the same reasons. (Id. at 29-

30.) Therefore, says Reynolds, “it is not clear what cartridge or cartridge assembly

or cartridge portion they are referring to.” (Tr. Markman Hearing 10:12-15.)

      Altria responds that “a POSA would have understood the meaning of ‘the

cartridge’ as claimed in the ‘824 Patent with reasonable certainty” because the

specification uses “’cartridge’ interchangeably with ‘cartridge portion,’

                                          7



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 7 of 26
‘cartomizer,’ and ‘cartomizer portion’”, “consistently describes the cartridge as the

disposable portion of the e-cigarette comprising the atomizer and e-liquid”, and

“explains that the cartridge may be coupled to a mouthpiece”. (Pls.’ Opening Br. at

15 (citing ‘824 Patent 2:46-49, 3:49-50, 3:59-62, 4:32-34, 4:38-40, 4:48-49,

8:6-10 and In re Downing); see also Tr. Markman Hearing 12:13-19:24.) At the

hearing, Altria also argued that the prosecution history shows that the examiner

“recognized and used the term cartridge portion and cartridge synonymously” and

“understood that these terms could be used synonymously” in claim 1. (Tr.

Markman Hearing 13:17-24; see also Pls.’ Responsive Br. at 8.) In addition, as

with non-hermetic seal, Altria noted that Reynolds did not contend that the term is

indefinite when it petitioned the IPR. (Id. 19:1-11. But see id. 19:20-23

(acknowledging that counsel could not cite any legal authority about the

significance of Reynolds’ differing positions before the IPR and the Court).)

      The term “the cartridge” is not indefinite. Although the lack of an

antecedent basis may make the meaning of a word unclear, it “does not render a

claim indefinite as long as the claim ‘apprises one of ordinary skill in the art of its

scope and, therefore, serves the notice function required by [§ 112 ¶ 2].’” In re

Downing, 754 F. App’x at 996 (quoting Manual of Patent Examining Procedure

§ 2173.05(e)) (alteration in original). The specification explains that the term “the

cartridge” is synonymous with cartomizer and cartomizer portion. (‘824 Patent

3:49-50, 3:60-62, 4:38-40).) Here, a person of ordinary skill in the art would,

with reasonable certainty, be informed of the scope of the invention.

                                            8



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 8 of 26
                                          III.

      The determination of patent infringement requires two steps. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995), aff’d, 517 U.S.

370, 391 (1996). First, the “meaning and scope of the patent claims asserted to

be infringed” must be determined. Id. Second, the properly construed claims must

then be compared to the product that is accused of infringing. Id. Because the

first step, an assessment of the meaning and scope of the patent claims, is a

matter of law, it is the duty of the district court to make the determination. Id.

      The procedure that the district court takes when determining a claim

construction is well known. The first step is an examination of the intrinsic

evidence which includes: (1) the language of the claims themselves, (2) the

patent’s specification, and (3) the patent’s prosecution history. Markman, 52 F.3d

at 979. The intrinsic evidence is the “most significant source of the legally

operative meaning of the disputed claim language.” Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). Thus, a district court

should “[f]irst . . . look to the words of the claims themselves, both asserted and

nonasserted, to define the scope of the patented invention.” Id. “[C]laims are of

primary importance, in the effort to ascertain precisely what it is that is patented.”

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (internal quotations

and citation omitted). “The words of a claim are generally given their ordinary and

customary meaning” which is “the meaning that the term would have to a person

of ordinary skill in the art in question at the time of the invention.” Id. at 1312-13

                                           9



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 9 of 26
(internal quotations and citations omitted). Claims “provide substantial guidance

as to the meaning of particular claim terms”; “the context in which a term is used

in the asserted claim can be highly instructive.” Id. at 1314. In addition, “[o]ther

claims of the patent in question, both asserted and unasserted, can also be

valuable sources of enlightenment as to the meaning of a claim term.” Id.

      Because “the person of ordinary skill in the art is deemed to read the claim

term not only in the context of the particular claim in which the disputed term

appears, but in the context of the entire patent,” the court is then to look to the

specification of the patent which contains a written description of the invention.

Id. at 1313. Although the claims define the invention, the specification “is always

highly relevant” and is often “the single best guide to the meaning of a disputed

term.” Id. at 1315. “[T]he specification may reveal a special definition given to a

claim term by the patentee that differs from the meaning it would otherwise

possess” and “may reveal an intentional disclaimer, or disavowal, of claim scope

by the inventor.” Id. at 1316.

      Finally, the prosecution history, which “consists of the complete record of

the proceedings before the PTO [United States Patent and Trade Office] and

includes the prior art cited during the examination of the patent”, should be

considered by the court if it is in evidence. Id. at 1317. “[L]ike the specification,

the prosecution history provides evidence of how the PTO and the inventor

understood the patent”, but “it often lacks the clarity of the specification and thus

is less useful for claim construction purposes.” Id. Furthermore, “[a]lthough the

                                          10



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 10 of 26
prosecution history can and should be used to understand the language used in the

claims, it . . . cannot ‘enlarge, diminish, or vary’ the limitations in the claims.”

Markman, 52 F.3d at 980 (quoting Goodyear Dental Vulcanite Co. v. Davis, 102

U.S. 222, 227 (1880)).

      When the intrinsic evidence fails to resolve the ambiguity in the disputed

term, extrinsic evidence may be considered. 1 See, e.g., Pall Corp. v. Micron

Separations, Inc., 66 F.3d 1211, 1216 (Fed. Cir. 1995 (“Extrinsic evidence may

also be considered, if needed to assist in determining the meaning or scope of

technical terms in the claims.”); Vitronics Corp., 90 F.3d at 1583 (explaining that

it is only proper to rely on extrinsic evidence if the analysis of the intrinsic evidence

fails to resolve the ambiguity in the disputed claim term). Extrinsic evidence

includes evidence outside of the patent and its prosecution history, such as expert

testimony, the inventor’s testimony, dictionaries, and learned treatises. Markman,

52 F.3d at 980-81 (suggesting this is not an exhaustive list and that any evidence

that is helpful may be admitted as extrinsic evidence). However, if this evidence is

necessary, it can only be used by the court to aid its understanding of the patent,

and not to vary or contradict the terms as used in the claims. See id. at 981;

Vitronics Corp., 90 F.3d at 1582 (“Allowing the public record to be altered or

changed by extrinsic evidence . . . such as expert testimony, would make [the




1
 Here, the parties cite extrinsic evidence in further support of their positions.
Where a claim can be construed using only intrinsic evidence, the cited extrinsic
evidence is not assessed.
                                           11



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 11 of 26
public’s right to rely on the public record] meaningless.”); Southwall Tech. Inc. v.

Cardinal IG Co., 54 F.3d 1570, 1578 (Fed. Cir. 1995) (“A patentee may not

proffer an interpretation for the purposes of litigation that would alter the

indisputable public record consisting of the claims, the specification and the

prosecution history . . . .”).

                                          A.

       Anticipating that “non-hermetic seal” may not be indefinite, Reynolds

proposes construing it to mean “a seal that allows at least some of the gases

created by the tobacco product to escape the container to relieve pressure.”

(Defs.’ Opening Br. at 8.) Altria argues that the term should be given its plan and

ordinary meaning. (Pls.’ Opening Br. at 12-14.) As noted above, the term is used

in claims 17 and 25 of the ’319 Patent, claim 1 of the ‘996 Patent, and claims 1,

4, 17, 19, and 27 of the ‘070 Patent. For the reasons explained in § II.A., a

person of ordinary skill in the art 2 would understand the term “non-hermetic seal”

to mean: a seal designed to suppress the ingress and egress of moisture but allow

the ingress and egress of gases.

                                          B.

       Next, the parties seek construction of the terms “bead” and “continuous

bead” that appear in claim 20 of the ‘319 Patent and claims 5, 13, and 22 of the

‘070 Patent. Altria proposes defining “bead” as “a rim or band that projects from



2
 See supra at 3-4 (defining a person of ordinary skill in the art for the ‘319, ‘070,
and ‘996 Patents).
                                          12



     Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 12 of 26
a surface” and “continuous bead” as “an uninterrupted rim or band that projects

from a surface”. (Pls.’ Opening Br. at 17; see also Tr. Markman Hearing 55:19-

61:9.) Reynolds favors construing “bead” as “a projecting circumferential ring”

and “continuous bead” as “a continuous projecting circumferential ring”. (Defs.’

Opening Br. at 10.; see also Tr. Markman Hearing 49:2-50:7, 54:1-55:17.)

      Altria argues that neither the claims nor the specification limits the term

“bead” to a “circumferential ring”, and it provides a dictionary definition in further

support. (Pls.’ Opening Br. at 17-19.) Reynolds relies on the specification’s

references to “bead” as a “locking ring” and the so-called “circumferential rings” of

all of the figures. (Defs.’ Opening Br. at 10.) In further support, it directs the Court

to extrinsic evidence including industry glossaries and other device package

patents. (Id. at 10-11.)

      The independent claims of the ‘319 Patent recite “a generally cylindrical side

wall”. (19:19-20, 20:31 (claims 1, 17).) The patent also describes “the skirt of

the lid comprises a continuous bead that mates with a discontinuous bead on the

connection rim of the container to provide at least one of a snap-fit engagement

and a slide-lock engagement.” (20:58-61 (claim 20).) The independent claims of

the ‘070 Patent recite “a side wall being outwardly convexly curved away from the

interior space”. (19:19-20, 19:50-51, 20:55-56 (claims 1, 4, 19).) The patent

also recites “the skirt of the lid comprises a continuous bead that mates with a

corresponding bead on the connection rim of the container to provide the snap-fit

engagement”, (20:3-6 (claim 5); see also claim 22), and “the skirt of the lid

                                          13



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 13 of 26
comprises a bead that mates with a bead of the connection rim of the container to

provide the snap-fit engagement that urges the gasket into abutting contact with

the connection rim of the container.” (20:31-35 (claim 13).) Nothing in the claim

language of either patent limits the bead to a circumferential ring, as Reynolds

proposes.

      The specification confirms this. Although Figures 1A-C appear to support

Reynolds’ construction, those figures “are perspective views of a tobacco product

package device, in accordance with some embodiments”, which “are to be

considered illustrative rather than limiting.” (‘319 Patent 4:12-17 (emphasis

added); ‘070 Patent 4:22-27.) “The specification need not describe every

embodiment of the claimed invention, and the claims should not be confined to the

disclosed embodiments – even when the specification discloses only one

embodiment”. Woods v. DeAngelo Marine Exhaust, Inc., 692 F.3d 1272, 1283

(Fed. Cir. 2012) (internal citations omitted).

      The prosecution history for the ‘070 Patent includes prior art with “an

external peripheral bead” and “an optional snap bead”, neither of which is a

circumferential ring. (Exs. 27 & 28, Pls.’ Responsive Br. [Docs. # 55-3, 55-4].)

      Therefore, a person of ordinary skill in the art would understand the term

“bead” to mean: a rim or band that projects from a surface and “continuous bead”

to mean: a rim or band that projects uninterrupted from a surface around the

perimeter.




                                          14



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 14 of 26
                                         C.

      The parties dispute the meaning of a related term in the Bried Patents –

“connection rim”, which appears in claim 17 of the ‘319 Patent, claim 1 of the

‘996 Patent, and claims 1, 4, 13, and 19 of the ‘070 Patent. Altria argues that

the term should be given its plain and ordinary meaning, (Pls.’ Opening Br. at 22;

Tr. Markman Hearing 61:10-62:6), while Reynolds proposes defining the term as

the “circular portion of the container that mates with the lid”, (Defs.’ Opening Br.

at 6; Tr. Markman Hearing 50:5-53:21).

      Altria contends that the term “is easily understandable to a POSA and the

jury” and that Reynolds “seeks to import an extraneous limitation” that is neither in

the claim language nor the specification. (Pls.’ Opening Br. at 22.) According to

Reynolds, the “specification consistently describes” the connection rim as circular

and dictionary definitions of “rim” confirm its proposed construction. (Defs.’

Opening Br. at 7-8.)

      Not only is there nothing in the claims that requires the rim to be circular as

Reynolds proposes, but such a construction is inconsistent with claims that recite

“at least a portion of the side wall being outwardly convexly curved away from the

interior space”. (‘070 Patent Cls. 1, 4, 17, 19; see also ‘996 Patent Cl. 1.)

Furthermore, just as with “bead”, the specification does not support a circular

limitation. See Wood, 692 F.3d at 1283. The embodiments and figures in the

Bried Patents are illustrative only, and the figures provide views of the tobacco

package device “in accordance with some embodiments.” (E.g., ‘319 Patent 4:16-

                                         15



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 15 of 26
17.) And, as with “bead”, the prosecution history of the ‘070 Patent confirms this

assessment. The prior art discloses a rim that is not circular, but “is an attach[ed]

surface running around the periphery of the tub-shaped receptacle.” (Exs. 27 & 29,

Pls.’ Responsive Br. [Docs. # 55-3, 55-5].)

      Therefore, a person of ordinary skill in the art would understand “connection

rim” to mean: rim of container from which the interrupted or discontinuous bead

projects.

                                          D.

      The parties also seek construction of the term “tobacco product” in the

Bried Patents, which is found in claim 17 of the ‘319 Patent, claim 1 of the ‘996

Patent, and claims 1, 4, and 19 of the ‘070 Patent. Altria proposes defining the

term as “a product made or derived from tobacco, including whole, shredded, cut,

cured, aged, fermented, pasteurized, pouched, or otherwise processed tobacco or

portions of leaves, flowers, roots, terms of extracts thereof or any member of the

genus Nicotiana”. (Pls.’ Opening Br. at 20; Tr. Markman Hearing 41:16-44:18.)

Reynolds contends the term means “a product that contains tobacco”. (Defs.’

Opening Br. at 5; Tr. Markman Hearing 44:23-48:17.) Altria describes “[t]he

question for the Court” as “whether a product having tobacco extract (e.g.,

nicotine) is a ‘tobacco product.’” (Pls.’ Opening Br. at 20.)

      In support of its proposed construction, Altria relies on the patents’

specification, as well as the definition of “tobacco” in the dictionary and the

definition of “tobacco product” in legislation that became law in 2009. (Id. at 20-

                                          16



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 16 of 26
21.) Reynolds contends that the specification teaches that “tobacco product”

contains “tobacco” which “can include additional constituents”, but that “every

embodiment or example in the Bried patents contains tobacco” and dictionaries

support its construction. (Defs.’ Opening Br. at 5-6; see also Tr. Markman Hearing

46:12-14 (Q: “What your argument is, ‘include’ means in addition to, and not can

be simply an extract?” A: “That is correct.”).)

      The specification supports Altria’s proposed construction. It provides the

following:

      Although the particular embodiment depicted in FIGS. 1A-C illustrate
      the tobacco product in the packaging device 100 as being a moist
      snuff tobacco product, it should be understood from the description
      herein that any one of a number of tobacco products can be retained
      in the package device 100. For example, the tobacco product
      arranged in the package device 100 may comprise chewing tobacco,
      dry snuff tobacco, moist snuff tobacco (loose, pouch, or other
      articulations), or another smokeless tobacco product. The tobacco
      product can include tobacco that is whole, shredded, cut, cured,
      aged, fermented, pasteurized, pouched, or otherwise processed. In
      some embodiments, the tobacco contained in the package device 100
      may include portions of leaves, flowers, roots, stems, or extracts
      thereof of any member of the genus Nicotiana. Further, the tobacco
      may include an extract of tobacco that provides additional tobacco
      constituents (e.g., flavors, aromas, alkaloids, or the like). In some
      embodiments described here, the tobacco product may include one or
      more components such as flavor extracts, flavor masking agents
      bitterness receptor sit blockers, receptor sit enhancers, sweeteners,
      and additives such as chlorophyll, minerals, botanicals, or breath-
      freshening agents.

(‘319 Patent 6:54-7:8; see also ‘996 Patent 6:60-7:14, ‘070 Patent 6:63-7:17.)

The specification teaches that “include” does not limit “tobacco product.”




                                         17



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 17 of 26
      Therefore, a person of ordinary skill in the art would understand the term

“tobacco product” to mean: a product made or derived from tobacco, including

whole, shredded, cut, cured, aged, fermented, pasteurized, pouched, or otherwise

processed tobacco or portions of leaves, flowers, roots, stems, or extracts thereof

of any member of the genus Nicotiana.

                                         E.

      The parties also seek construction of the term “air-flow sensor” in claim 1 of

the ‘242 Patent. Altria proposes defining the term as “a device that senses either

the absolute value or a change in the physical quantity indicating the presence of

airflow”. (Pls.’ Opening Br. at 23; Tr. Markman Hearing 64:17-69:18.) Reynolds

defines the term as a “sensor that detects air flowing past it”. (Defs.’ Opening Br.

at 25; Tr. Markman Hearing 69:19-72:5.)

      Altria believes the specification shows that “an airflow sensor can measure

airflow indirectly by measuring, for example, a pressure drop”, which Altria

contends is confirmed by the dictionary definition. (Pls.’ Opening Br. at 23-24.) On

the other hand, Reynolds argues that Altria’s proposed construction is not

supported by the claim language itself which “recites only an ‘air-flow sensor,’

meaning just that – a sensor that detects air flow” and that the specification

distinguishes between a flow sensor and a pressure differential sensor. (Defs.’

Opening Br. at 26-27.) At the Markman hearing, Altria’s counsel responded to

Reynolds’ statement in its opening brief that an air flow sensor is a sensor that

detects air flow by saying, “We don’t dispute that, Your Honor. We don’t have a


                                         18



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 18 of 26
problem with that definition. We think it’s fine.” (Tr. Markman Hearing 66:8-14;

see also Pls.’ Responsive Br. at 19-20.) When Reynolds’ counsel was asked if he

would have a “problem with a sensor that detects airflow”, he responded, “A

sensor that detects airflow, Your Honor, that’s fine”. (Tr. Markman Hearing 71:16-

19. But see id. at 71:19-22 (Counsel: “[B]ut I think it is separate and distinct from

a pressure sensor”. Court: “We may look at that a little differently.”).)

      As Reynolds notes, the term “air-flow sensor” is only found in the claim

language. But, the specification teaches that among the “[n]on-limiting and non-

exhaustive embodiments” is the following: “The controller 102 may be activated

due to air flow 108 (from the inhaled air) passing a flow sensor 104. The sensor

104 may be activated by the pressure drop across the sensor . . . .” (‘242 Patent

1:67-2:1, 4:17-20.) Although “[t]here may be a pressure differential sensor which

may be enclosed in a plastic holder and may be part of or separate from the flow

sensor 104”, (id. 4:23-25), importing such a limitation to the construction of “air-

flow sensor” is not permitted under these circumstances.

      Therefore, a person of ordinary skill in the art 3 would understand the term

“air-flow sensor” to mean: a device that detects the flow of air.

                                          F.

      Next, the parties seek construction of the term “mouthpiece” in claim 1 of

the ‘242 Patent and claims 1 and 10 of the ‘824 Patent. Altria relies on what it



3
 See supra at 7 (defining a person of ordinary skill in the art for the ‘242 and ‘824
Patents).
                                         19



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 19 of 26
believes to be the term’s plain and ordinary meaning, (Pls.’ Opening Br. at 25; Tr.

Markman Hearing 77:13-80:24), while Reynolds proposes construing the term as

the “portion where a user places their mouth”, (Defs.’ Opening Br. at 22; Tr.

Markman Hearing 72:12-77:12).

      According to Altria, the claims recite a mouthpiece, not a mouth portion as

Reynolds proposes, and the specification, specifically Figures 8 and 9, and

extrinsic evidence confirm this. (Pls.’ Opening Br. at 25-26.) On the other hand,

Reynolds reads the specification to show that “the mouthpiece is where the user

inhales vapor and where a user can receive flavor using their mouth, lips, tongue,

or teeth”, a definition confirmed by dictionaries. (Defs.’ Opening Br. at 22-25.)

      The ‘242 Patent claims “a mouthpiece connected to the cartridge, the

mouthpiece being attached to an outer surface of the cartridge, and an end region

of the cartridge extending into the mouthpiece such that the mouthpiece surrounds

at least a portion of the end region of the cartridge.” (9:20-10:3; see also ‘824

Patent 9:16-22, 10:16-21.) The specification teaches that “inhaled and exhaled

gas flows 108 through the cartomizer 113 and through mouthpiece 501”, “[i]n one

embodiment, the flavor booster 602 is a mouthpiece extension is added to the

exterior of the cartomizer and becomes a point of contact with the lips of the

smoker”, in “an exemplary mouthpiece embodiment . . . [t]he cartomizer 113 may

be coupled with a removable mouthpiece 802” and “[t]he mouthpiece 802 may

attach to the cartomizer 113 and provide flavor enhancement”, in “an exemplary

mouthpiece embodiment . . . [a] chamber 904 is formed in the mouthpiece 802

                                         20



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 20 of 26
. . . and is filled with a flavoring agent” and “[t]he mouthpiece 802 may be made

of plastic with a recess 906 formed therein such that its inner diameter fits over

the cartomizer 113 and enables fast mounting and dismounting from the

cartomizer 113”, and in “an alternative exemplary mouthpiece embodiment for

flavor enhancement . . . [n]ear the contact point between the bore 908 and the

cartomizer 113 may a valve 1006 that will enable a flow of fluid from the

mouthpiece to the user”. (‘242 Patent 7:10-12, 7:33-36, 8:4-7, 8:9-13, 8:24-27,

8:34-38; see generally ‘824 Patent 7-8.) Neither the claim language nor the

specification limits the term “mouthpiece” to Reynolds’ interpretation.

      Therefore, a person of ordinary skill in the art would understand the term

“mouthpiece” to mean: the portion – assigned or allotted part – of the object

which includes the area where the user normally places his or her lips.

                                         G.

      Altria seeks construction of the term “a plurality of electrical contacts having

respective planar surfaces at the upstream end face” in claims 1 and 10 of the

‘517 Patent and claim 1 of the ‘357 Patent. Altria proposes construing the term to

mean “two or more electrical contacts that are substantially flat and flush with the

upstream end face”, (Pls.’ Opening Br. at 27; Tr. Markman Hearing 81:4-87:4),

while Reynolds contends that the term needs no construction, (Defs.’ Opening Br.

at 18; Tr. Markman Hearing 87:5-90:24).

      The parties agree that a person of ordinary skill in the art for the Hawes

Patents is the same as a POSA for the Weigensberg Patents, that is “someone

                                         21



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 21 of 26
with at least a bachelor’s degree in mechanical engineering, electrical engineering,

chemistry or physics or related fields, with several years of relevant industry

experience, and that such person of ordinary skill in the art would have been

familiar with electrically powered vaporizing articles, their components or the

underlying technologies.” (Tr. Markman Hearing 108:6-109:3.)

      Altria maintains that “the plain and ordinary meaning of ‘planar surface’ is a

substantially flat surface” and the claim requires the planar surface “at the

upstream end face”. (Pls.’ Opening Br. 27-28.) “In other words, the planar

surfaces of the contacts are substantially flush with, and therefore not removed

from, the upstream end face”, as reflected in Figure 19 of the ‘517 Patent. (Id. at

28.) Reynolds responds that “there should be no dispute that ‘planar’ means

‘flat’”. (Defs.’ Responsive Br. at 20.) It also argues that Altria’s proposed

construction is inconsistent with the claim language and the specification. For

example, the claims require “planar surfaces”, not “substantially planar surfaces”,

and contacts “at the upstream end face”, not “flush with it.” (Defs.’ Opening Br.

at 18.) At the Markman hearing, Altria’s counsel was asked the meaning of

“respective planar surfaces” and what the word “respective” modified. Counsel

responded that “the electrical contacts are in a planar relationship . . . [w]ith one

another, and with the upstream face.” “[I]t is a single plane that would have the

electrical contacts and the upstream end face”. (Tr. Markman Hearing 81:23-

83:4.) Reynolds interprets “respective planar surfaces” to mean “that each of the

electrical contacts has a surface, and each respective planar surface of those

                                          22



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 22 of 26
contacts is at the upstream face.” (Id. at 87:21-25.) Ultimately, Altria’s counsel

conceded that Altria “would be fine if ‘substantially’ was not included” because

the word’s inclusion as a modifier is Altria’s attempt “to avoid any argument to the

jury that, for example, at an atomic level, at a microscopic level, if the feel, the

touch that this is not substantially flat, or if you were to agree with us,

‘substantially flush.’” (Id. at 91:1-17.)

      The claim language does not support Altria’s proposed construction that

“planar” means “substantially flat” and that “at” means “substantially flush” or

“flush”. For example, the ‘517 Patent claims

      a plurality of external surfaces including a front face, a rear face
      opposite the front face, a first side face between the front face and
      the rear face, a second side face opposite the first side face, a
      downstream end face, and an upstream end face opposite the
      downstream end face, a portion of at least the front face or the rear
      face being transparent, the downstream end face defining an outlet[.]

(18:42-49; see also 19:34-42.) In that context, it also claims “a plurality of

electrical contacts having respective planar surfaces at the upstream end face and

electrically connected to the heater in the vaporizer compartment, the vapor

channel being between the outlet and the plurality of electrical contacts.” (18:63-

67; see also 20:12-16.) Furthermore,

      the plurality of electrical contacts include a first electrical contact and
      a second electrical contact, the first electrical contact being closer to
      the first side face than the second side face, the second electrical
      contact being closer to the second side face than the first side face,
      the first electrical contact and the second electrical contact having
      respective planar surfaces.

(19:24-30.)

                                            23



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 23 of 26
      In addition, the specification’s written and figurative descriptions of the

invention fail to support Altria’s proposed construction. For example, the ‘517

Patent teaches that “[a] side surface of the pod assembly 402 includes at least one

electrical contact 416 and/or data connection 417 . . .” and “[t]he at least one

electrical contact 416 may be provided at an end of the pod assembly 402

corresponding to the device compartment.” (11:57-58, 11:62-64.)

      A person of ordinary skill in the art would understand the term “a plurality of

electrical contacts having respective planar surfaces at the upstream end face” to

mean: more than one electrical contact, the surface of each being flat and each

being located at the surface of the upstream end face of the pod end face; of the

two end faces, the upstream end face is the one furthest from the area a smoker

would normally place his or her lips when smoking.

                                         H.

      The parties also seek construction of the terms “front face” and “rear face”

in the Hawes Patents, specifically claims 1, 3, 7, and 10 of the ‘517 Patent, claim

19 of the ‘269 Patent, claim 24 of the ‘541 Patent, and claims 1, 3, 7, and 10 of

the ‘357 Patent. Altria proposes construing the term “face” to have what Altria

understands is its plain and ordinary meaning, (Pls.’ Opening Br. at 29; Tr.

Markman Hearing at 105:9-107:25), while Reynolds defines the term as “front/rear

surface bounded by one or more edges”, (Defs.’ Opening Br. at 15; Tr. Markman

Hearing at 87:5-105:7).




                                         24



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 24 of 26
      According to Altria, the terms “are comprised of simple, common words that

are readily understood by a POSA and the average juror” while Reynolds’ proposal

“improperly imposes a specialized definition from Euclidian geometry that the front

and rear faces must be ‘bounded by one or more edges[‘]”. (Pls.’ Opening Br. at

29-30.) Altria relies on Figures 15 and 17 of the ‘517 Patent to illustrate the

embodiment’s “curved, edgeless surface” and that there is “no edge on surface

between upstream and downstream end faces”. (Id. at 31.) On the other hand,

Reynolds relies on the claim language to argue that “[i]f the claimed ‘faces’ did not

have edges, they would not be distinct surfaces as the claims require”, “[w]ithout

edges, a POSA would not know where one face ends and the adjacent face

begins”, and that each face must “be distinct” and “have edges between which

the width can be measured.” (Defs.’ Opening Br. at 15-16.) Reynolds also

explains that the specification does not refer to “faces” but a “front cap” and “rear

cap” with “a pod trim” and that the caps have “defined edges” in Figures 15

through 18. (Id. at 17.)

      The claim language in the Hawes Patents supports Reynolds’ proposed

construction. For example, the ‘517 Patent claims a pod assembly with

      a plurality of external surfaces including a front face, a rear face
      opposite the front face, a first side face between the front face and
      the rear face, a second side face opposite the first side face, a
      downstream end face, and an upstream end face opposite the
      downstream end face, a portion of at least the front face or the rear
      face being transparent, the downstream end face defining an outlet[.]




                                         25



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 25 of 26
(18:42-49 (claim 1).) Per the claim, the first and second side faces constitute the

limits between the front and rear faces. The downstream end face constitutes the

definable limits downstream, just as the upstream end face constitutes the

definable limits upstream. To accomplish all of this, there must be an edge

between the front face and side faces, and the rear face and side faces. Nothing

in the specification suggests otherwise.

      Therefore, a person of ordinary skill in the art would understand the terms

“front face” and “rear face” to mean: front/rear surface bounded by one or more

edges.

                                           IV.

      For the foregoing reasons, the meaning and scope of the claims in the Bried

Patents, Weigensberg Patents, and Hawes Patents asserted to be infringed and

presented by the parties for construction are determined as set forth in the

foregoing Memorandum Opinion.

      This the 12th day of May, 2021.

                                                 /s/ N. Carlton Tilley, Jr.
                                            Senior United States District Judge




                                           26



    Case 1:20-cv-00472-NCT-JLW Document 79 Filed 05/12/21 Page 26 of 26
